DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 26-28 in the reply filed on Oct. 27, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9, 12, 13, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the phase-change material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 7 recites the limitation “the fabric base” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the fabric” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “the phase-change material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites “lactitol (monohydrate)” in line 3.  Monohydrate in parenthesis makes the claim not clear.
Claim 12 recites “expanding urethane foam” in line 2.  It is not clear whether the foam is continuously expanding or is expanded.
Claim 13 recites the limitation “the dome” twice in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites “lactitol (monohydrate)” in line 3.  Monohydrate in parenthesis makes the claim not clear
Claim 21 recites “expanding urethane foam” in line 2.  It is not clear whether the foam is continuously expanding or is expanded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean.
With respect to claim 1, Dean discloses a food delivery apparatus comprising a domed shell defining an interior space (abstr., 0044, Fig. 2), and a thermal storage device secured to the shell – element 70 (0048, Fig. 2), to direct heat downward to food within the interior space (0055, 0056).  
Regarding claim 10, Dean teaches the apparatus of claim 1, wherein the domed shell includes an inner portion and an outer portion secured together to encapsulate the thermal storage device (0044, 0045, 0048, Fig. 2).
As to claim 11, Dean teaches the apparatus of claim 1, comprising a thermal insulation layer – element 80 - wherein the thermal storage device is positioned between the thermal insulation layer and the interior space (0058, Fig. 2).
With respect to claim 12, Dean teaches the apparatus of claim 11, wherein the thermal insulation layer comprises fiberglass insulation (0058).
Regarding claim 28, Dean discloses the apparatus of claim 1, wherein the thermal storage device is induction heated (0057).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 5, 14, 15, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Faulkner (US 6197438 B1).
With respect to claim 2, Dean discloses the apparatus of claim 1, but is silent with respect to the apparatus comprising a thermal heat spreader as recited in the claim.
Faulkner discloses a food delivery apparatus comprising a thermal heat spreader for evenly spreading heat around the apparatus (abstr., col. 19, lines 14-28).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Dean with a thermal heat spreader as disclosed in Faulkner, separate from the domed shell and adjacent the thermal storage device to uniformly spread heat.  The recitation “for providing uniform heat from the thermal storage device to the interior space” has been interpreted as a recitation of intended use.  Since the references teach all the elements of the apparatus, it would have been obvious to one of ordinary skill in the art that the apparatus according to the references would be capable to perform as intended.
Regarding claim 3, Dean and Faulkner teach the apparatus of claim 2.  Faulkner discloses the heat spreader comprises flexible graphite (col. 19, 14-16).  With respect to the flexible graphite abutting the domed shell, it would be obvious to one of ordinary skill in the art that the heat spreader of Faulkner would be abutting the domed shell of Dean, as it would be positioned adjacent the thermal storage device to uniformly spread heat, and thus, abutting the domed shell (Dean, Fig. 2).
As to claim 5, Dean and Faulkner teach the apparatus of claim 2.  As discussed above with respect to claim 2, it would have been obvious to one of ordinary skill in the art to position the heat spreader adjacent the thermal storage device to uniformly spread heat, thus, it would have been obvious to one of ordinary skill in the art that the heat spreader should be positioned between the thermal storage device and the interior space, to spread heat evenly into the interior space, the interior space of Dean in use including food (0056).
With respect to claim 14, Dean teaches the apparatus of claim 1.  Dean discloses the domed shell has an inner portion and an outer portion secured together to define a chamber therebetween, the inner portion defining the interior space (0044-0046, Fig. 2), the thermal storage device is positioned in the chamber to direct heat downward to food within the interior space (0048, 0055, 0056, Fig. 2), and a thermal insulation layer is positioned between the outer portion and the thermal storage device (0058, Fig. 2).  Dean is silent with respect to a heat spreader as recited in the claim.
Faulkner discloses a food delivery apparatus comprising a heat spreader for evenly spreading heat around the apparatus (abstr., col. 19, lines 14-28).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Dean with a heat spreader as disclosed in Faulkner, between the inner portion and the thermal storage device to uniformly spread heat.  The recitation “for evenly distributing heat downward from the thermal storage device to the food” has been interpreted as a recitation of intended use.  Since the references teach all the elements of the apparatus, it would have been obvious to one 
Regarding claim 15, Dean and Faulkner teach the apparatus of claim 14.  Faulkner discloses the heat spreader comprises flexible graphite (col. 19, 14-16).  With respect to the flexible graphite abutting the inner portion of the domed shell, it would be obvious to one of ordinary skill in the art that the heat spreader of Faulkner would be abutting the inner portion of the domed shell of Dean, as it would be positioned adjacent the thermal storage device to uniformly spread heat, and thus, it would abut the inner portion of the domed shell (Dean, Fig. 2).
As to claim 23, Dean and Faulkner teach the apparatus of claim 14.  Faulkner discloses the heat spreader has a thermal conductivity in plane of 375 w/m·K and through thickness of 75 w/m·K (col. 19, lines 14-24, Table 1).  The values of conductivity are within the claimed range.
With respect to claim 24, Dean and Faulkner teach the apparatus of claim 14.  Faulkner discloses a metallic heat spreader – the metallic layer has been interpreted as corresponding to a metallic heat spreader (col. 23, lines 7-12).
Regarding claim 25, Dean and Faulkner teach the apparatus of claim 14.  Dean discloses the thermal storage device is induction heated (0057).
As to claim 26, Dean and Faulkner teach the apparatus of claim 2.  Faulkner discloses the heat spreader has a thermal conductivity in plane of 375 w/m·K and through thickness of 75 w/m·K (col. 19, lines 14-24, Table 1).  The values of conductivity are within the claimed range.
With respect to claim 27, Dean and Faulkner teach the apparatus of claim 2.  Faulkner discloses a metallic heat spreader – the metallic layer has been interpreted as corresponding to a metallic heat spreader (col. 23, lines 7-12).

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Faulkner, and further in view of Ramirez (US 5894953).
With respect to claim 4, Dean and Faulkner teach the apparatus of claim 2, but are silent with respect to the heat spreader structure as recited in the claim.  Ramirez teaches a food delivery apparatus comprising a shell – a bowl cover – which includes a planar base and a skirt having a plurality of fingers separated by slots and extending radially outward from the base at an angle relative to the base, the slots and the fingers allowing for venting, when the cover is locked onto the bowl (col. 3, lines 18-37, col. 5, lines 1-15, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the heat spreader having a structure as disclosed in Ramirez, to allow for venting when the domed shell is secured to the food holder – element 2 - of Dean.
With respect to claim 16, Dean and Faulkner teach the apparatus of claim 15, but are silent with respect to the heat spreader structure as recited in the claim.  Ramirez teaches a food delivery apparatus comprising a shell – a bowl cover – which includes a planar base and a skirt having a plurality of fingers separated by slots and extending radially outward from the base at an angle relative to the base, the slots and the fingers allowing for venting, when the cover is locked onto the bowl (col. 3, lines 18-37, col. 5, lines 1-15, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art .

Claims 6   is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Vigo (US 4908238).
With respect to claim 6, Dean teaches the apparatus of claim 1, but is silent with respect to the thermal storage apparatus comprising a fabric base and a phase-change material provided on the base.  Vigo discloses a thermal storage device comprising a fabric base and a phase-change material provided on the base for storing and releasing heat applied to the thermal storage device (abstr., col. 2, lines 20-42).  Vigo’s thermal storage device is suitable in environments where temperature fluctuations need to be minimized (col. 2, lines 37-42).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the thermal storage device of Dean comprising a fabric base and a phase-change material as disclosed in Vigo to minimize temperature fluctuations in the food delivery apparatus of Dean.
Regarding claim 7, the claim has been considered for examination purposes as depending from claim 6, not claim 1, as claim 1 does not recite a phase-change material.  Vigo discloses the phase-change material is absorbed into the fabric base (col. 2, lines 25-32).
Regarding claim 8, the Examiner notes claim 8 depends from claim 7, but claim 7 depends improperly from claim 1.  Vigo discloses the fabric comprising polyester or wool fibers (col. 5, lines 17-18), or cotton fibers (col. 4, lines 50-52).
As to claim 9, the Examiner notes claim 9 depends from claim 7, but claim 7 depends improperly from claim 1.  Vigo discloses pentaerythriol as a phase-change material (col. 4, lines 27-50

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Willinger (US 6516747 B1).
With respect to claim 13, Dean teaches the apparatus of claim 1, but is silent with respect to an elastomeric foot as recited in the claim.  Willinger discloses a food delivery apparatus comprising an elastomeric foot – element 48 - for preventing movement of the apparatus on a surface (abstr., col. 3, lines 18-42, Fig. 3).  It would have been obvious to one of ordinary skill in the art to provide the domed shell of Dean with an elastomeric foot to prevent the movement of the dome on the surface of the food holder – element 2 of Dean (Dean, 0044).

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean, in view of Faulkner, and further in view of Vigo.
With respect to claim 17, Dean and Faulkner teach the apparatus of claim 14, but are silent with respect to the thermal storage apparatus comprising a fabric base and a phase-change material provided on the base.  Vigo discloses a thermal storage device comprising a fabric base and a phase-change material provided on the base for storing and releasing heat applied to the thermal storage device (abstr., col. 2, lines 20-42).  Vigo’s thermal storage device is suitable in environments where temperature fluctuations need to be minimized (col. 2, lines 37-42).  It would have been obvious to 
Regarding claim 18, Dean, Faulkner and Vigo teach the apparatus of claim 17.  Vigo discloses the phase-change material is absorbed into the fabric base (col. 2, lines 25-32).
Regarding claim 19, Dean, Faulkner and Vigo teach the apparatus of claim 17.  Vigo discloses the fabric comprising polyester or wool fibers (col. 5, lines 17-18), or cotton fibers (col. 4, lines 50-52).
As to claim 20, Dean, Faulkner and Vigo teach the apparatus of claim 17.  Vigo discloses pentaerythriol as a phase-change material (col. 4, lines 27-50).
With respect to claim 21, Dean, Faulkner and Vigo teach the apparatus of claim 20.  Dean teaches the apparatus of claim 11, wherein the thermal insulation layer comprises fiberglass insulation (0058).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean and Faulkner, and further in view of Willinger (US 6516747 B1).
With respect to claim 22, Dean and Faulkner teach the apparatus of claim 14, but are silent with respect to an elastomeric foot as recited in the claim.  Willinger discloses a food delivery apparatus comprising an elastomeric foot – element 48 - for preventing movement of the apparatus on a surface (abstr., col. 3, lines 18-42, Fig. 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the .

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783